The bill was filed by the executor of Henry Robertson to obtain a construction of the testator's will, and for instructions as to the disposition and management of the fund arising from the sale of the estate. Samuel Frost, the husband of the legatee Jane, and the children of the said Jane, as well as the other legatees in the will, are made parties defendant.
The clause in the will upon which the advice of the Court is asked is sufficiently set forth in the opinion of the Court.
The testator left him surviving his brother John, the children of a deceased brother George, and his sister Jane, the wife of Samuel Frost. He directs that all his estate should be converted into money, and after payment of debts and funeral expenses the fund is divided into three equal parts. He gives to his brother John one part, to the children of his brother George one part, and in regard to the other part he expresses his intention in these words: "I give and bequeath to *Page 194 
my sister Jane one-third of my estate, to go to her after her husband's (Samuel Frost's) death, and if she dies before him, I allow her
(282) part to go to her sons, Franklin R. Frost, James D. Frost, Ebenezer C. Frost, when they come to the age of twenty-one years."
The paramount intention was to give to his sister Jane one-third of the fund. But he had a secondary intention, i. e., to exclude her husband from any benefit or control over her part. To effect this double purpose he gives to his sister a present right to the fund, but postpones the time of enjoyment until the death of her husband, and makes a limitation over in the event of her dying before her husband. His right to make this restriction as to the time of enjoyment, and the validity of the limitation over, are fully settled by the authorities.
It must be declared to be the opinion of the Court, that the executor is to retain the fund (upon investments so as to make interest), to be paid over to the wife if she survives her husband; or to the children named (if she dies first) upon their arrival at the age of twenty-one.
PER CURIAM.                                   Decree accordingly.
(283)